DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Foreign priority is not claimed for this application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/27/2021, 01/27/2021 (2), 09/20/2021 and 03/29/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Amendment
The Applicant canceled claims 1-23 and added claims 24-40.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 24-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kilger et al. (Pub. No. US 2014/0239438 A1) hereafter referred to as Kilger.

Regarding claim 24, Kilger discloses:
A semiconductor package (See Kilger [Fig. 7a and 7b]), comprising: 

    PNG
    media_image1.png
    378
    377
    media_image1.png
    Greyscale

a bottom chip package having a first side and a second side opposing the first side, the bottom chip package including a semiconductor chip (See [0064] — semiconductor chip 710 embedded in a first encapsulation layer 730); 
a discrete antenna device mounted on the first side of the bottom chip package and having a first radiative antenna element (See [0065] — second encapsulation layer 750 can now be utilized to integrate an antenna in the semiconductor chip package. The antenna 790 can be applied on the upper surface of the second encapsulation layer 750); and 
conductive elements between the discrete antenna device and the bottom chip package to electrically interconnect the bottom chip package and the discrete antenna device (See [0064] — redistribution layer 720 comprises a first dielectric layer 721, a metallization layer 722 (traces), and a second dielectric layer 723. The metallization layer 722 comprises several portions of metallic layers, each one of the metallic layers being connected with one of the electrical contact pads of the semiconductor chip 710. Above an end portion of one of the metallic layers of the metallization layer 722 an opening is formed in the second dielectric layer 723 and a metallic bar 740 (vias) 1s placed in the opening so that it 1s electrically connected to the one of the metallic layers. The metallic bar 740 extends in a vertical direction from the plane of the redistribution layer 720).

Regarding claim 25, Kilger discloses:
wherein the semiconductor chip comprises a RFIC chip (See [0065] — second encapsulation layer 750 can now be utilized to integrate an antenna in the semiconductor chip package.  Antenna 790 can be applied on the upper surface of the second encapsulation layer 750).  It is well known in the art at the time of filing that RFIC chips are radio frequency integrated chip semiconductor packages comprising antenna devices such as the one disclosed at [0065].

Regarding claim 26, Kilger discloses:
wherein the bottom chip package comprises a package substrate having a core with at least one plated through-hole, and at least one build-up layer (See [0065] — interconnection vias depicted as metallic bar 740 and build up layer 723).

Regarding claim 27, Kilger discloses:
wherein the at least one build-up layer comprises at least one via and conductive traces therein to route signals, ground, and/or power throughout the bottom chip package (See [0064] — redistribution layer 720 comprises a first dielectric layer 721, a metallization layer 722 (traces), and a second dielectric layer 723. The metallization layer 722 comprises several portions of metallic layers, each one of the metallic layers being connected with one of the electrical contact pads of the semiconductor chip 710. Above an end portion of one of the metallic layers of the metallization layer 722 an opening is formed in the second dielectric layer 723 and a metallic bar 740 (vias) 1s placed in the opening so that it is electrically connected to the one of the metallic layers. The metallic bar 740 extends in a vertical direction from the plane of the redistribution layer 720).

Regarding claim 28, Kilger discloses:
wherein conductive traces on a bottom surface of the at least one build-up layer comprise pads onto which the semiconductor chip is attached with conductive elements (See [0065] — solder balls 780 are successively applied over the back surfaces of the semiconductor chip 710 and the first encapsulation layer 730; conductive elements 770).

Regarding claim 29, Kilger discloses:
wherein the core comprises epoxy laminates of fiberglass sheets, prepreg, FR-4 materials, FR-5 materials, or combinations thereof (See [0064] — semiconductor chip 710 embedded in a first encapsulation layer 730; [0021] — the first encapsulation layer comprises one or more of an insulating material, a mold material, a polymer material, a polyimide material, a resin material, an epoxy-resin material, a silicone material, a ceramic material, and a glass material).

Regarding claim 31, Kilger discloses:
A semiconductor device (See Kilger [Fig. 7a and 7b]), comprising: 
a top antenna package comprising a substrate and a radiative antenna element, wherein a re-wiring layer is disposed on a first surface of the substrate (See [0065] — second encapsulation layer 750 can now be utilized to integrate an antenna in the semiconductor chip package. The antenna 790 can be applied on the upper surface of the second encapsulation layer 750); 
a semiconductor die mounted on the re-wiring layer of the substrate (See [0064] — semiconductor chip 710 embedded in a first encapsulation layer 730); and 
contact elements between the substrate and the semiconductor die to electrically interconnect to the semiconductor die and the radiative antenna element (See [0064] — redistribution layer 720 comprises a first dielectric layer 721, a metallization layer 722 (traces), and a second dielectric layer 723. The metallization layer 722 comprises several portions of metallic layers, each one of the metallic layers being connected with one of the electrical contact pads of the semiconductor chip 710. Above an end portion of one of the metallic layers of the metallization layer 722 an opening is formed in the second dielectric layer 723 and a metallic bar 740 (vias) is placed in the opening so that it is electrically connected to the one of the metallic layers. The metallic bar 740 extends in a vertical direction from the plane of the redistribution layer 720; [0065] — solder balls 780 are successively applied over the back surfaces of the semiconductor chip 710 and the first encapsulation layer 730; conductive elements 770).

Regarding claim 32, Kilger discloses:
wherein the substrate comprises a ceramic substrate, a semiconductor substrate, a dielectric substrate, or a glass substrate (See [0064] — semiconductor chip 710 embedded tn a first encapsulation layer 730; [0021] — the first encapsulation layer comprises one or more of an insulating material, a mold material, a polymer material, a polyimide material, a resin material, an epoxy-resin material, a silicone material, a ceramic material, and a glass material).

Regarding claim 33, Kilger discloses:
wherein the substrate comprises at least one plated through-hole to route signals from one side of the substrate to the other side of the substrate (See [0065] — interconnection vias depicted as metallic bar 740 and build up layer 723).

Regarding claim 34, Kilger discloses:
wherein the radiative antenna element is disposed on a second surface of the substrate (See Fig. 7B depicting antenna 790 on substrate 750).

Regarding claim 35, Kilger discloses:
wherein the top antenna package is a low temperature co-fired ceramic (LTCC), a flip-chip chip-scale-package (FCCSP), a laminate-based package, wire-bond type package or a fan-out type chip package (See [0016] — The embodiments of a method for fabricating a semiconductor device and of a semiconductor device may comprise an encapsulant or encapsulating material having the semiconductor chips or semiconductor chip modules embedded therein. The encapsulating material can be any electrically insulating material like, for example, any kind of molding material, any kind of resin material, or any kind of epoxy material. The encapsulating material can also be a polymer material, a polyimide material, a thermoplast material, a silicone material, a ceramic material, and a glass material; [0065] — antenna 790 and layer 750).

Regarding claim 36, Kilger discloses:
wherein a molding compound is disposed on the top antenna package, wherein the molding compound covers and encapsulates the semiconductor die (See Fig. 7B depicting molding compound layer 720 between antenna 790 and bottom package comprising chip 710).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kilger et al. (Pub. No. US 2014/0239438 A1) hereafter referred to as Kilger, and further in view of Yehezkely (US Pub. No. 2013/0293420) hereafter referred to as Yehezkely.

Regarding claim 30, Kilger does not specifically teach:
wherein the discrete antenna device comprises a plurality of antenna modules,
However, Yehezkely teaches:

    PNG
    media_image2.png
    403
    593
    media_image2.png
    Greyscale

wherein the discrete antenna device comprises a plurality of antenna modules (See Fig. 4 depicting multiple antennas 422 as multiple arrays wherein each array comprises more than one antenna element disposed on a first side of a chip package substrate).  
It would be obvious to one of ordinary skill in the art at the time of filing to combine the teachings of the references to create a semiconductor chip comprising multiple antennas.  Motivation to combine the references stems from the desire to make electronic devices smaller while maximizing radio coverage.  (See also Yehezkely [0024] — According to various embodiments disclosed herein to improve the radio coverage of the millimeter wave radio module, multiple antenna arrays are utilized and arranged in the RF module in such a way that the area of the RF  module is minimized.  With this aim, in one embodiment, six different sub-arrays of antennas comprise the active antenna array of the RF module. The sub-arrays are utilized and arranged on a multi-layer substrate in such way that each sub-array of antennas radiates toward a different direction).

Regarding claim 38, Kilger teaches:
A semiconductor package (See Kilger [Fig. 7a and 7b]), comprising: 
a bottom chip package having a first side and a second side opposing the first side, the bottom chip package further including a semiconductor chip (See [0064] — semiconductor chip 710 embedded in a first encapsulation layer 730); 
a first top antenna package mounted on the first side of the bottom chip package and having a first radiative antenna element (See [0065] — second encapsulation layer 750 can now be utilized to integrate an antenna in the semiconductor chip package. The antenna 790 can be applied on the upper surface of the second encapsulation layer 750); 
conductive elements between the first top antenna package and the bottom chip package to electrically interconnect the bottom chip package and the first top antenna package (See [0064] — redistribution layer 720 comprises a first dielectric layer 721, a metallization layer 722 (traces), and a second dielectric layer 723. The metallization layer 722 comprises several portions of metallic layers, each one of the metallic layers being connected with one of the electrical contact pads of the semiconductor chip 710. Above an end portion of one of the metallic layers of the metallization layer 722 an opening is formed in the second dielectric layer 723 and a metallic bar 740 (vias) 1s placed in the opening so that it 1s electrically connected to the one of the metallic layers. The metallic bar 740 extends in a vertical direction from the plane of the redistribution layer 720); and 
Kilger does not specifically teach:
a second top antenna package mounted on the first side of the bottom chip package,
However, Yehezkely teaches:
a second top antenna package mounted on the first side of the bottom chip package (See Fig. 4 depicting multiple antennas 422 as multiple arrays wherein each array comprises more than one antenna element disposed on a first side of a chip package substrate).  
It would be obvious to one of ordinary skill in the art at the time of filing to combine the teachings of the references to create a semiconductor chip comprising multiple antennas.  Motivation to combine the references stems from the desire to make electronic devices smaller while maximizing radio coverage.  (See also Yehezkely [0024] — According to various embodiments disclosed herein to improve the radio coverage of the millimeter wave radio module, multiple antenna arrays are utilized and arranged in the RF module in such a way that the area of the RF  module is minimized.  With this aim, in one embodiment, six different sub-arrays of antennas comprise the active antenna array of the RF module. The sub-arrays are utilized and arranged on a multi-layer substrate in such way that each sub-array of antennas radiates toward a different direction).

Regarding claim 39, Yehezkely teaches:
wherein the second top antenna package has a second radiative antenna element (See Fig. 4 depicting multiple antennas 422 as multiple arrays wherein each array comprises more than one antenna element disposed on a first side of a chip package substrate).

Regarding claim 40, Yehezkely teaches:
wherein the first radiative antenna element is a dual-band antenna element and the second radiative antenna element is a single-band antenna element (See [0031] – in addition to independently and individually controlling each antenna sub-array, the radiating elements in each antenna sub-array can also be independently controlled. The RF circuitry 440 also controls the phase per antenna in order to establish the beam-forming operation for the phased array antenna).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Kilger et al. (Pub. No. US 2014/0239438 A1) hereafter referred to as Kilger, and further in view of Lee et al. (US Pub. No. 2008/0041619) hereafter referred to as Lee.

Regarding claim 37, Kilger does not specifically teach:
wherein another semiconductor die is mounted on the substrate,
However, Lee teaches:
wherein another semiconductor die is mounted on the substrate (See Lee [0028] — A first wiring board 10, wiring patterns 12, 22, components 14, 16, a second wiring board 20, an intermediate layer 30, conductive bumps 32, and an insulating board 34 are shown in FIG. 2). A second semiconductor package (20) is stacked below the first semiconductor package (10). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of the references to provide multiple semiconductor chips stacked. Motivation stems from the desire to make smaller and more functional electronic products.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA J LINDGREN BALTZELL whose telephone number is 571-272-5918. The examiner can normally be reached 10am - 6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845